White, J.
The information in this case is fatally defective, under the rulings in Covington v. The State, decided at the present term of this court, in that it does not negative, by affirmative allegations, the fact that the cattle driven belonged to, and were the property of, defendant. Whilst an allegation that defendant wilfully and fraudulently drove the cattle, without the written authority of the owner, might create a strong inference or deduction of the facts, yet it is not tantamount to an allegation that the property was not the property of the party driving. Acts 15th Leg. 303, sect. 38.
The judgment of the court below is reversed, and, because the information is fatally defective, the prosecution is dismissed.

Reversed and dismissed.